HAWKINS, J.
Appellees moved to affirm the judgment for several reasons, viz.: 1. That there is no bill of exceptions filed; 2. No statement of facts filed; 3. No assignment of errors was filed. An examination of the record discloses the fact that no assignment of errors was filed. We do not think it necessary to examine as to the other defects. Paragraph 940 of the Revised Statutes of 1887 provides that in all cases the appellant or plaintiff in error shall file with the clerk of the court below an assignment of errors distinctly specifying the grounds on which he relies, and all errors not so distinctly specified shall be considered by the supreme court as waived. The statute is conclusive of the question, and has often been construed by this court. Putnam v. Putnam, 3 Ariz. 182, 24 Pac. 320; Gila R. I. Co. v. Wolfley, 3 Ariz. 176, 24 Pac. 257; United States v. Tidball, 3 Ariz. 384, 29 Pac. 385. No fundamental error of which this court takes notice without a formal assignment of errors appears on the face of the record. The court appears to have had jurisdiction of the subject-matter and of the parties to the action, and the pleadings warrant the judgment. The judgment is affirmed.
Baker, C. J., and Sloan, J., concur.